Case 17-05250-5-DMW          Doc 32 Filed 11/26/19 Entered 11/26/19 09:13:42                Page 1 of 1

                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             RALEIGH DIVISION



 IN RE:                                                              CASE NO: 17-05250-5-DMW
 THOMAS GREGORY DOUCETTE                                             CHAPTER 13
 32 DANSEY CIR. APT O
 DURHAM, NC 27713




                   WITHDRAWAL OF TRUSTEE'S MOTION TO DISMISS

    The undersigned Chapter 13 Trustee hereby WITHDRAWS his Trustee's Motion to Dismiss. The
 grounds for said Motion are no longer applicable.

 DATED: November 26, 2019

                                                                /s/ John F. Logan
                                                                JOHN F. LOGAN
                                                                CHAPTER 13 TRUSTEE


                                 CERTIFICATION OF SERVICE

     This is to certify that a copy of the foregoing Withdrawal Of Trustee's Motion To Dismiss was
 served on the Debtor and the Attorney for the Debtor at their last known address with sufficient
 postage thereon, or, if such interested party is an electronic filing user, by electronic transmission
 pursuant to Local Rule 5005-4(9)(b).

 DATED: November 26, 2019

                                                                /s/ Pam Cason
                                                                Case Administrator
